Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-31 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
He et al., Song I, Guan et al. and Zheng et al. 
Claims 1, 4-13, 15, 16, 19-28  and 31 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US20140322707) in view of Song et al. ("Selective chemical labeling reveals the genome-wide distribution of 5-hydroxymethylcytosine." Nature biotechnology 29.1 (2011): 68-72), i.e. Song I; Guan et al. (WO2015021282) and Zheng et al. (US20150218530).
He et al. disclose methods for analysis of methylcytosine (5mC) in low quantities of starting DNA (e.g. Example 1, pg. 35-36; para 0356, pg. 40) comprising blocking endogenous hydroxymethylcytosine (5hmC) residues by the addition of a glucose moiety to protect these residues from modification (e.g. para 0014, pg. 2; methods can further comprise modifying 5hmC in the nucleic acid composition prior to converting 5mC to a 5hmC. In certain embodiments, the 5hmC is modified with a glucose as in para 0022, pg. 2; para 0297, pg. 36). Furthermore, they teach oxidation of 5mC to 5hmC using Tet proteins and modifying the resultant 5hmC with a glucose moiety modified with an azide group using -glucosyltransferase, i.e. GT(e.g. para 0014, pg. 2; para 0096, pg. 9; Fig. 1). 
Furthermore, He et al. teach adding a biotin group to the modified glucose moiety to allow for affinity purification i.e. “pull-down” using streptavidin (e.g. para 0226, pg. 21) and subjecting the sample to sequencing as taught by Song I (e.g. para 0019, pg. 2; para 0041, pg. 5; para 0102, pg. 10; Fig. 10; para 0297, pg. 36). 

He et al. also teach an assay using 1 M GT (e.g. para 0340, pg. 39).
Therefore, He et al. render obvious the limitations: a method for creating a library of 5-methylcytosine (5mC) containing DNA from a low-input DNA sample comprising the steps of: (a)    obtaining a low-input DNA sample(e.g. ng amounts as in para 0276-0297, Example 1, pg. 35-36; para 0356,pg. 40); (b)    adding a blocking group to the endogenous 5-hydroxymethylcytosine (5hmC) in the DNA sample( i.e. glucose moiety); (c)    converting the 5mC in the DNA sample to 5hmC; (d)    adding a linking group to the 5hmC from step (c)(i.e. a glucose moiety modified with an azide group) ; (f)    adding an affinity tag to the linking group from step (d)(i.e. biotin); (g)    enriching for the affinity tagged DNA from step (f) by affinity purification( i.e. biotin pulldown); and (h)    amplifying the enriched DNA from step (g)( i.e. sequencing) (e.g. para 0014, pg. 2; para 0096, pg. 9; Fig. 1; para 0102, pg. 10; Fig. 10; para 0297,pg. 36; Example 1, pg. 35-36) as required by claim 1.
Furthermore, He et al. render obvious the limitations: a method for creating a library of 5-methylcytosine (5mC) containing DNA from a low-input DNA sample comprising the steps of: (a)    obtaining a low-input DNA sample(e.g. ng amounts as in para 0276-0297, Example 1, pg. 35-36; para 0356,pg. 40); (b)    adding a blocking group to the endogenous 5-hydroxymethylcytosine (5hmC) in the DNA sample( i.e. glucose moiety); (c)    converting the 5mC in the DNA sample to 5hmC; (d)    adding a linking group to the 5hmC from step (c)(i.e. a glucose moiety modified with an azide group) ; (f)    adding an affinity tag to the linking group from step (d)(i.e. biotin); (g)    enriching for the affinity tagged DNA from step (f) by affinity claim 16.
Therefore, He et al. teach a method of 5-metylcytosine comprising modification of 5-hydroxymethylcytosine in a small amount of starting DNA. 
However, they do not expressly teach ligating adapters to DNA sample comprising modified 5hmC residues.
Regarding the requirement of ligating adapters; adding an affinity tag, enriching for affinity tagged DNA by affinity purification using a support and amplifying enriched DNA by PCR directly on the support as recited in claims 1 and 16: 
As noted above, He et al. teach a method comprising sequencing as taught by Song I.
It is noted that Song I and Guan et al. both teach methods comprising attaching adaptors to modified hydroxymethylcytosine-containing DNA.
Song I teach a method for the analysis of 5-hydroxymethylcytosine comprising attaching a glucose moiety comprising an azide group to the hydroxyl group of 5-hydroxymethylcytosine using - glucosyltransferase and subsequently attaching a biotin tag for high affinity capture and enrichment using streptavidin (e.g. 4th and 5th para, pg. 68; Fig. 1, pg. 69; Online methods section, pg. 6-8 of 8 pages).Furthermore, Song I teach their analysis comprises attaching adapters to 10 ng of pull down DNA sample comprising modified 5hmC residues and subjecting to sequencing (e.g. 5-hmC-enrichment test section, Online methods section, pg. 7 of 8).

- glucosyltransferase treatment resulting in the attachment of a glucose moiety comprising an azide group to the hydroxyl group of 5-hydroxymethylcytosine and subsequently attaching a biotin tag for high affinity capture and enrichment using streptavidin beads (e.g. lines 15-27, pg. 5; lines 6-11, pg. 13; Fig. 2). Furthermore, Guan et al. teach attaching adaptors to captured, biotinylated and modified 5hmC DNA and subjecting this adapter-ligated sample to amplification and sequencing (e.g. lines 19-27,pg. 13; Fig. 2).
 Furthermore, Guan et al. teach using a DBCO-PEG- biotin (e.g. lines 15-27, pg. 5).
Additionally, prior to the effective filing date of the claimed invention, Zheng et al. disclose analysis comprising ligating biotinylated adaptors to hydroxymethylcytosine-containing DNA; capturing adaptor-ligated 5-hmC DNA to avidin beads and subjecting to on-bead adapter PCR prior to sequencing (e.g. para 0057,pg. 8; On-bead adapter PCR as in Fig. 5 and below).
Therefore,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Song I  comprising ligating adapters to modified 5hmC DNA and to include ligating adapters to modified 5hmC DNA followed by amplification and sequencing as taught by Guan et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of 5mC analysis comprising modification of 5hmC residues in sample DNA.
Furthermore, as Song I, Guan et al. and Zheng et al. all teach analysis comprising ligating adaptors to  hydroxymethylcytosine-containing DNA and affinity enrichment of target DNA 
Therefore, as He et al., Song I, Guan et al. and Zheng et al. all teach analysis of 5hmC containing DNA comprising biotin capture followed by amplification, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of He et al. to include capture of biotinylated and  adapter-ligated 5hmC-containing DNA on streptavidin beads and subsequently conducting on-bead adapter PCR and sequencing as taught by Song I , Guan et al. and Zheng et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of 5mC analysis comprising modification of 5hmC residues in sample DNA. 
Therefore, the combined teachings of He et al., Song I, Guan et al. and Zheng et al. render obvious the limitations: a method for creating a library of 5-methylcytosine (5mC) containing DNA from a low-input DNA sample comprising the steps of: (a) obtaining a low-input DNA sample; (b) adding a blocking group to the endogenous 5-hydroxymethylcytosine (5hmC) in the DNA sample; (c) converting the 5mC in the DNA sample to 5hmC; (d) adding a linking claim 1.
Furthermore, the combined teachings of He et al., Song I, Guan et al. and Zheng et al. render obvious the limitations: a method for selectively sequencing 5mC containing DNA from a DNA sample comprising the steps of: (a) adding a blocking group to the endogenous 5-hydroxymethylcytosine (5hmC) in the DNA sample; (b) converting the 5mC in the DNA sample to 5hmC;  (c) adding a linking group to the 5hmC from step (b); (d) ligating adapter DNA to the DNA sample; (e) adding an affinity tag to the to the linking group from step (c); (f) enriching for the affinity tagged DNA from step (e) by affinity purification utilizing a support; (g) amplifying the enriched DNA from step (f), wherein amplifying the enriched DNA comprises PCR directly on the enriched DNA linked to the support; and (h) sequencing the amplified DNA as required by claim 16.
Furthermore, the combined teachings of He et al., Song I, Guan et al. and Zheng et al. render obvious the limitations: wherein the linking group is a modified glucose moiety and the step of adding a linking group to the 5hmC from step (c) comprises providing UDP linked to the modified glucose moiety in the presence of GT as required by claims 4 and 19.
Furthermore, the combined teachings of He et al., Song I, Guan et al. and Zheng et al. render obvious the limitations: wherein the modified glucose moiety is a 6-azide-glucose moiety as required by claims 5 and 20.
 wherein the affinity tag comprises biotin and the affinity purification utilizes streptavidin linked to a support as required by claims 6 and 21.
Furthermore, the combined teachings of He et al., Song I, Guan et al. and Zheng et al. render obvious the limitations: wherein the step of adding the biotin affinity tag to the linking group comprises contacting the 5hmC modified with a linking group with biotin that comprises an azide-reactive group as required by claims 7 and 22.
Furthermore, as Guan et al. teach using a DBCO-PEG- biotin (e.g. lines 15-27, pg. 5, Guan), the combined teachings of He et al., Song I, Guan et al. and Zheng et al. render obvious claims 8 and 23.
Furthermore, as Guan et al. teach capture of biotinylated and modified 5hmC DNA on streptavidin beads and Zheng et al. teach it is known in the art to subject captured 5hmC DNA to on-bead PCR amplification and sequencing, the combined teachings render obvious of He et al., Song I, Guan et al. and Zheng et al. render obvious claims 9 and 24.
Furthermore, as He et al. teach blocking with glucose moieties (e.g. para 0022, pg. 2; para 0297, pg. 36, He), the combined teachings of He et al., Song I, Guan et al. and Zheng et al. render obvious claims 10 and 25.
Furthermore, the combined teachings of He et al., Song I, Guan et al. and Zheng et al. render obvious claims 11-13 and 26-28.
claim 15.
Furthermore, as He et al. teach an assay using 1 MGT (e.g. para 0340,pg. 39), the combined teachings of He et al., Song I, Guan et al. and Zheng et al. render obvious claim 31.

He et al., Song I, Guan et al., Zheng et al. and Song II 
Claims 2, 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over He et al., Song I, Guan et al. and Zheng et al. as applied to claims 1, 4-13, 15, 16, 19-28  and 31 above, and further in view of Song II (US20170298422, filed 27 March 2017).
The combined teachings of He et al., Song I, Guan et al. and Zheng et al. as applied above are incorporated in this rejection.
 As noted above, the combined teachings of He et al., Song I, Guan et al. and Zheng et al. render obvious a method comprising modification of 5-hydroxymethylcytosine in a small amount of starting DNA and ligating adapters to converted DNA, on-bead PCR amplification and sequencing.
 Furthermore, they disclose using nanograms amounts of starting DNA. However, the combined teachings of He et al., Song I, Guan et al. and Zheng et al. do not expressly teach claims 2, 3, 17 and 18.
Prior to the effective filing date of the claimed invention, Song II disclose methods of analysis of 5hmC-containing DNA wherein the starting sample comprises cell free DNA, wherein isolating cell free DNA is well known in the art (e.g. para 0038,pg. 3; para 0049-0052, pg. 4). 
Therefore, as Song II also teach analysis comprising modification of 5hmC containing DNA, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of He et al., Song I, Guan et al. and Zheng et al. to include using the low input quantities of cell free DNA taught by Song II because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of 5mC analysis comprising modification of 5hmC residues in sample DNA. 
Therefore, the combined teachings render obvious of He et al., Song I, Guan et al., Zheng et al. and Song II render obvious claims 2, 3, 17 and 18.
He et al., Song I, Guan et al., Zheng et al.  and Hashimoto et al. 
Claims 14, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over He et al., Song I, Guan et al. and Zheng et al. as applied to claims 1, 4-13, 15, 16, 19-28  and 31 above, and further in view of Hashimoto et al. ("Structure of a Naegleria Tet-like dioxygenase in complex with 5-methylcytosine DNA." Nature 506.7488 (2014): 391-395.).
The combined teachings of He et al., Song I, Guan et al. and Zheng et al. as applied above are incorporated in this rejection.
 As noted above, the combined teachings of He et al., Song I, Guan et al. and Zheng et al. render obvious a method of 5-metylcytosine comprising modification of 5-
Furthermore, they disclose using Tet proteins to facilitate their method. However, the combined teachings of He et al., Song I, Guan et al. and Zheng et al. do not expressly teach claims 14, 29 and 30.
Prior to the effective filing date of the claimed invention, Hashimoto et al. disclose analysis comprising treating 5-methylcytosine containing DNA with Naegleria gruberi TET1, i.e. NgTet1, to yield 5-hydroxymethylcytosine containing DNA. They teach an assay comprising using 2M NgTet1 (e.g. entire Hashimoto reference and especially 1st para, pg. 1 of 17; NgTet1 activity assay section, Online methods section, 6 of 17 pages).
Therefore, as He et al., Song I, Guan et al., Zheng et al. and Hashimoto et al. all teach analysis of 5hmC containing DNA, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of He et al., Song I, Guan et al. and Zheng et al. comprising treating small quantity of 5-mC containing DNA with Tet to yield 5-hmC containing DNA to include using 2M NgTet1  as taught by Hashimoto et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of 5mC analysis comprising modification of 5hmC residues in sample DNA. 
Therefore, the combined teachings render obvious of He et al., Song I, Guan et al., Zheng et al. and Hashimoto et al. render obvious claims 14, 29 and 30.


Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Regarding Applicants’ arguments in reference to the teachings of Song I and Guan et al., these arguments are not persuasive.
 As noted in the current rejections, Zheng et al. teach it is known in the art to subject captured, adapter-ligated 5-hmC containing DNA to on bead PCR amplification as required by amended claims 1 and 16.
 Therefore, this teaching is applied to the amended claims.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/             Primary Examiner, Art Unit 1639